             Case 1:19-cr-00042-DAD-BAM Document 31 Filed 06/13/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-0042-DAD-BAM

10           Plaintiff,                                   STIPULATION TO CONTINUE
                                                          SENTENCING HEARING AND ORDER
11                           v.

12   BERTOLDO ARELLANES-PEREZ,

13           Defendant.

14

15
             Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, BERTOLDO ARELLANES-PEREZ, by
17
     and through his counsel, hereby agree and stipulate to continue the sentencing hearing in this matter,
18
     which is currently set for June 16, 2020, until July 20, 2020. In support thereof, the parties stipulate
19
     that:
20
             1. Sentencing in this matter is currently set for June 16, 2019.
21
             2. This case is related to Case No. 19-41-DAD. The parties believe that the defendant’s
22
                 sentencing date should be set at a time that Case No. 19-41-DAD is resolved.
23
             3. Moreover, defense counsel needs additional time to prepare for sentencing.
24
             4. For those reasons, the parties request that sentencing be continued to July 20, 2020, at 10:00
25
                 am. The parties understand, in filing this stipulation, that sentencing may be moved based on
26
                 the court’s availability to July 21.
27
             IT IS SO STIPULATED.
28

                                                          1
30
           Case 1:19-cr-00042-DAD-BAM Document 31 Filed 06/13/20 Page 2 of 2

 1
      Dated: June 10, 2020                                MCGREGOR W. SCOTT
 2                                                        United States Attorney
 3
                                                    By: /s/ THOMAS NEWMAN
 4                                                      THOMAS NEWMAN
 5                                                      Assistant United States Attorney

 6
     Dated: June 10, 2020                              /s/ Arturo Hernandez____
 7                                                     Arturo Hernandez
                                                       Attorney for Defendant
 8                                                     BERTOLDO ARELLANES-PEREZ
 9

10                                               ORDER
11          IT IS ORDERED that sentencing in this matter is continued from June 16, 2020, at 10 am to July
12 20, 2020 at 10am.

13
     IT IS SO ORDERED.
14
        Dated:    June 13, 2020
15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
